Case: 19-1847   Document: 39     Page: 1   Filed: 06/04/2020




        NOTE: This disposition is nonprecedential.


   United States Court of Appeals
       for the Federal Circuit
                 ______________________

                DAVE W. LAWRENCE,
                 Claimant-Appellant

                            v.

   ROBERT WILKIE, SECRETARY OF VETERANS
                   AFFAIRS,
              Respondent-Appellee
             ______________________

                       2019-1847
                 ______________________

    Appeal from the United States Court of Appeals for
 Veterans Claims in No. 17-2271, Senior Judge Robert N.
 Davis.
                ______________________

                  Decided: June 4, 2020
                 ______________________

    KENNETH M. CARPENTER, Law Offices of Carpenter
 Chartered, Topeka, KS, for claimant-appellant.

     MEEN GEU OH, Commercial Litigation Branch, Civil Di-
 vision, United States Department of Justice, Washington,
 DC, for respondent-appellee. Also represented by JOSEPH
 H. HUNT, ROBERT EDWARD KIRSCHMAN, JR., LOREN MISHA
 PREHEIM; CHRISTOPHER O. ADELOYE, BRIAN D. GRIFFIN,
Case: 19-1847     Document: 39     Page: 2    Filed: 06/04/2020




 2                                        LAWRENCE   v. WILKIE



 Office of General Counsel, United States Department of
 Veterans Affairs, Washington, DC.
                  ______________________

     Before MOORE, O’MALLEY, and HUGHES, Circuit Judges.
 O’MALLEY, Circuit Judge.
     Appellant Dave W. Lawrence (“Lawrence”) appeals a
 decision of the U.S. Court of Appeals for Veterans Claims
 (“Veterans Court”), affirming a decision of the Board of Vet-
 erans’ Appeals (“Board”), which denied his claim for enti-
 tlement to a total disability rating due to individual
 unemployability (“TDIU”). Lawrence v. Wilkie, No. 17-
 2271, 2019 WL 272402 (Vet. App. Jan. 22, 2019). We dis-
 miss for lack of jurisdiction.
     Lawrence argues that the Veterans Court erred in its
 application of 38 C.F.R. § 4.16(a), which provides the
 standard for granting TDIU. Specifically, § 4.16(a) states
 that a total disability rating may be assigned where the
 scheduled rating is less than 100% and the veteran is “un-
 able to secure or follow a substantially gainful occupation
 as a result of service-connected disabilities,” provided the
 veteran’s disability rating satisfies certain percentage
 threshold requirements, not at issue here. 38 C.F.R.
 § 4.16(a). Following the listed eligibility conditions, the
 regulation states that “Marginal employment shall not be
 considered substantially gainful employment.” Id. The
 regulation then adds that “marginal employment generally
 shall be deemed to exist when a veteran’s earned annual
 income does not exceed” certain specified thresholds. Id.
     Applying § 4.16(a), the Board found that Lawrence was
 not “incapable of performing the physical and mental acts
 necessary to secure and follow a substantially gainful occu-
 pation.” J.A. 131. Specifically, the Board found that Law-
 rence “has continued to work in some capacity and, while
 he is self-employed, his reported prowess at fixing things
 (remodeling a barn into a home, fixing machinery in his
Case: 19-1847     Document: 39     Page: 3    Filed: 06/04/2020




 LAWRENCE   v. WILKIE                                        3



 shop, and performing maintenance at the motel) would
 likely be valuable to any number of companies.” Id. The
 Board further stated that a specific determination as to the
 amount of income Lawrence makes co-owning the motel
 was unnecessary because the evidence of record failed to
 show that he was “unable to secure and follow a substan-
 tially gainful occupation consistent with his educational
 and occupational background, even if his current employ-
 ment is considered marginal in nature.” J.A. 130. 1 The
 Veterans Court affirmed the Board’s TDIU determination,
 finding no error in the Board’s analysis and no reason to
 disturb its findings. Lawrence, 2019 WL 272402, at *5–7.
      This court’s jurisdiction to review decisions of the Vet-
 erans Court is limited by statute. We have “exclusive ju-
 risdiction to review and decide any challenge to the validity
 of any statute or regulation or any interpretation thereof .
 . . and to interpret constitutional and statutory provisions,
 to the extent presented and necessary to a decision.” 38
 U.S.C. § 7292(c). Absent a constitutional issue, however,
 we may not review the Veterans Court’s factual findings or
 its application of law to facts. 38 U.S.C. § 7292(d); see Bo-
 zeman v. McDonald, 814 F.3d 1354, 1357 (Fed. Cir. 2016)
 (explaining that the Veterans Court’s “application of law to
 fact” is “a question over which we lack jurisdiction”).
      On appeal, Lawrence contends that the Veterans Court
 misinterpreted 38 C.F.R. § 4.16(a) when it affirmed the
 Board’s finding that he was capable of following a “substan-
 tially gainful occupation.” According to Lawrence, because
 his    post-retirement     employment      activities  were


     1   In reaching this decision, the Board noted that the
 record lacked information as to the amount of money Law-
 rence makes co-owning and working for the motel, and that
 neither Lawrence nor his representative had provided such
 evidence, despite being in the best position to do so. J.A.
 130.
Case: 19-1847     Document: 39      Page: 4     Filed: 06/04/2020




 4                                          LAWRENCE   v. WILKIE



 “marginal,” they cannot be “substantially gainful” as the
 Board and the Veterans Court found. Appellant Br. 6–9.
 In Lawrence’s view, the Board should have evaluated evi-
 dence of his earned income—or lack thereof—to reach a dif-
 ferent outcome. Id.
     Although Lawrence attempts to frame his argument as
 a legal one regarding the proper interpretation of 38 C.F.R.
 § 4.16(a), his argument challenges the Board’s factual de-
 terminations and the sufficiency of the evidence leading to
 the Board’s TDIU decision, as well as the Veterans Court’s
 review of that decision. Those issues are not within our
 jurisdiction. See Wade v. Wilkie, 735 F. App’x 728, 729
 (Fed. Cir. 2018) (dismissing appeal alleging improper in-
 terpretation of 38 C.F.R. § 4.16(a) where the arguments
 were “really about the Board’s factual determinations and
 the sufficiency of the evidence”).
      As to Lawrence’s argument that the record lacked suf-
 ficient evidence regarding his level of income, the Veterans
 Court considered this issue and rejected it. In doing so, the
 court explained that, even without evidence of income (ev-
 idence that Lawrence was arguably in the best position to
 provide), the record fairly supported the Board’s decision
 that Lawrence was capable of following a substantially
 gainful occupation. See Lawrence, 2019 WL 272402, at *6.
 It is well established that “[t]he completeness of the record
 presents a question of fact outside of this court’s jurisdic-
 tion.” See Jones v. Wilkie, 918 F.3d 922, 925 (Fed. Cir.
 2019). And, although Lawrence may disagree with the
 finding that he is capable of substantially gainful employ-
 ment, that fact finding is not reviewable on appeal.
     Finally, examination of the Veterans Court’s decision
 makes clear that it did not interpret § 4.16, but rather ap-
 plied it to the facts of this case. See Forshey v. Principi, 284
F.3d 1335, 1349 (Fed. Cir. 2002) (en banc) (superseded on
 other grounds by statute, Pub. L. No. 107-330, § 402(a), 116
 Stat. 2820, 2832 (2002)) (“[A]n interpretation of a statute
Case: 19-1847     Document: 39     Page: 5   Filed: 06/04/2020




 LAWRENCE   v. WILKIE                                      5



 or regulation occurs when its meaning is elaborated by the
 court.”). Absent a constitutional issue, we do not have ju-
 risdiction to review the Veterans Court’s application of a
 regulation to the facts of a particular case. Because Law-
 rence’s arguments on appeal concern only challenges to fac-
 tual determinations or, at most, the application of law to
 the facts of his case, we lack jurisdiction. See 38 U.S.C.
 § 7292(d)(2). We therefore dismiss this appeal.
                        DISMISSED
                           COSTS
    No costs.